DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:  
Abstract, line 1, “device” should be replaced by --device,--.
Paragraph [0053], line 2, “the bed” should be replaced by --a bed 200--.
Paragraph [0064], line 1, --XRF-- should be inserted before “head 120”.
Paragraph [0064], line 3, “a fluorescence detector 152” should be replaced by --an X-ray fluorescence detector 152--.
Paragraph [0064], line 3, --110-- should be inserted after “the body”.
Paragraph [0064], lines 3-4, “the head 120” should be replaced by --the XRF head 120--.
Paragraph [0064], line 4, --XRF-- should be inserted before “head 120”.
Paragraph [0064], line 5, “the head” should be replaced by --the XRF head 120--.
Paragraph [0064], line 7, “the head” should be replaced by --the XRF head 120--.
Paragraph [0064], line 7, --XRF-- should be inserted before “head 120”.
Paragraph [0064], line 8, --110-- should be inserted after “the body”.
Paragraph [0064], line 8, --XRF-- should be inserted before “head 120”.
Paragraph [0064], lines 10-11, “the body” should be replaced by --the body 110--.
Paragraph [0064], line 11, --XRF-- should be inserted before “head 120”.
Paragraph [0064], line 12, --XRF-- should be inserted before “head 120”.
Paragraph [0064], line 13, --110-- should be inserted after “the body”.
Paragraph [0064], line 14, --XRF-- should be inserted before “head 120”.
Paragraph [0065], line 2, --sample-- should be inserted before “tray 300”.
Appropriate correction is required.
Amendments to the specification were submitted on 16 May 2022.
An amended abstract should be provided on a separate sheet of paper.
Please note that paragraph numbers in a U. S. Patent Application Publication do not correspond to paragraph numbers in the originally-filed specification.  The paragraph numbers mentioned above refer to the originally-filed specification.

Claim Objections
Claims 1 and 7-9 are objected to because of the following informalities:  
Claim 1 should be amended as follows:
1. (Proposed Amendments) A geological analysis system comprising: 
at least one frame; 
a plurality of sensors, each sensor in the plurality of sensors mounted on the at least one frame, the plurality of sensors comprising an X-ray fluorescence (XRF) sensor comprising an X-ray emitter and an X-ray fluorescence detector; 
a sample tray comprising a plurality of concave chambers formed therein, wherein the sample tray is positionable in a first analysis position with respect to the XRF sensor  such that a geological sample material disposed in one of the plurality of concave chambers is irradiated by X-ray radiation emitted from the X-ray emitter, and wherein the sample tray is positionable in a second analysis position with respect to a second sensor in the plurality of sensors such that the second sensor in the plurality of sensors may obtain data regarding the geological sample material; and 
a processor configured to: 
control a position of at least one of the sample tray and the plurality of sensors; 
control an operation of the plurality of sensors; 
output data received from the plurality of sensors; and  
effect semi-automatic or fully-automatic robotic positioning of one or both of the sample tray and the plurality of sensors with respect to the other.
Appropriate correction is required.
Claims 7-9 are objected to because of the following informalities: 
Claim 7 should be amended as follows:
7. (Proposed Amendments) The geological analysis system according to claim 1, wherein the processor is further configured to: 
measure a salinity of a plurality of geological sample materials placed within [[a]] the plurality of concave chambers (a limitation previously recited in claim 1) formed within the sample tray while the sample tray is the first analysis position by: 
positioning the sample tray with respect to the X-ray the X-ray radiation (a limitation previously recited in claim 1) emitted from the X-ray 
irradiating the first geological sample material with the X-ray radiation emitted from the X-ray 
detecting, with [[an]] the X-ray fluorescence detector (a limitation previously recited in claim 1), X-ray fluorescence emitted from the first geological sample material; 
positioning the sample tray with respect to the X-ray the X-ray radiation emitted from the X-ray 
irradiating the second geological sample material with the X-ray radiation emitted from the X-ray radiation emitter; 
detecting, with the X-ray fluorescence detector, X-ray fluorescence emitted from the second geological sample material; 
outputting data of the X-ray fluorescence emitted by the first geological sample material and by the second geological sample material to a processor; and 
calculating, by the processor, a salinity of the first geological sample material and a salinity of the second geological sample material based on the data of the X-ray fluorescence output to the processor; and 
determine a location of recoverable hydrocarbons in [[the]] a reservoir (a lack of an antecedent basis) based on the salinity of the first geological sample material and the salinity of the second geological sample material.
Appropriate correction is required.
Claim 8 is objected to because of the following informalities: 
Claim 8 should be amended as follows:
8. (Proposed Amendments) The geological analysis system according to claim 7, wherein the plurality of sensors further comprise a second sensor [[is]] comprising a spectrometer configured to measure a relative absorption of light to determine [[the]] a presence (a lack of an antecedent basis) of hydrocarbons. (a rejection under 35 U.S.C. 112(b))
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The geological analysis system according to claim 8, wherein the processor is further configured to: 
measuring an abundance of recoverable hydrocarbons in the plurality of geological sample materials placed within [[a]] the plurality of concave chambers (a limitation previously recited in claim 1) formed within the sample tray while the sample tray is the second analysis position by: 
positioning the sample tray with respect to the spectrometer; 
detecting, by the spectrometer, [[light]] a light absorption of the first geological sample material and the second geological sample material; 
Page 16 of 23outputting data of the light absorption of the first geological sample material and the second geological sample material to the processor; 
calculating, by the processor, the abundance of recoverable hydrocarbons in the first geological sample material and the second geological sample material based on the data of the light absorption of the first geological sample material and the second geological sample material; 
wherein the processor is configured to determine the location of recoverable hydrocarbons in the reservoir is further based on the abundance of recoverable hydrocarbons in the first geological sample material and the second geological sample material. (a rejection under 35 U.S.C. 112(b))
Appropriate correction is required.
Claims 5, 6, and 11-14 are objected to because of the following informalities: 
Claim 5 should be amended as follows:
5. (Proposed Amendments) A method of determining a location of recoverable hydrocarbons in a reservoir, the method comprising: 
placing a plurality of geological sample materials, obtained within the reservoir, into a plurality of concave chambers formed within a sample tray (a limitation recited in claim 1);
measuring a salinity of the plurality of geological sample materials, the measuring the salinity of the plurality of geological sample materials comprising: 
positioning the sample tray with respect to an X-ray 
irradiating the first geological sample material with the X-ray radiation emitted from the X-ray 
detecting, with an X-ray fluorescence detector, X-ray fluorescence emitted from the first geological sample material; 
positioning the sample tray with respect to the X-ray the X-ray radiation emitted from the X-ray 
irradiating the second geological sample material with the X-ray radiation emitted from the X-ray 
detecting, with the X-ray fluorescence detector, X-ray fluorescence emitted from the second geological sample material; 
outputting data of the X-ray fluorescence emitted by the first geological sample material and by the second geological sample material to a processor; and 
calculating, by the processor, a salinity of the first geological sample material and a salinity of the second geological sample material based on the data of the X-ray fluorescence output to the processor; and 
determining a location of recoverable hydrocarbons in the reservoir based on the salinity of the first geological sample material and the salinity of the second geological sample material.
Appropriate correction is required.
Claims 6 and 11-14 are objected to because of the following informalities:  
Claim 6 should be amended as follows:
6. (Proposed Amendments) The method according to claim 5, further comprising: 
measuring an abundance of recoverable hydrocarbons in the plurality of geological sample materials, the measuring an abundance of recoverable hydrocarbons comprising: 
positioning the sample tray with respect to a spectrometer configured to measure a relative absorption of light to determine [[the]] a presence of hydrocarbons (a lack of an antecedent basis); 
detecting, by the spectrometer, [[light]] an absorption of light (a limitation “a relative absorption of light” previously recited in claim 6) of the first geological sample material and the second geological sample material; 
Page 14 of 23outputting data of the [[light]] absorption of light of the first geological sample material and the second geological sample material to the processor; 
calculating, by the processor, the abundance of recoverable hydrocarbons in the first geological sample material and the second geological sample material based on the data of the [[light]] absorption of light of the first geological sample material and the second geological sample material; 
wherein the determining the location of recoverable hydrocarbons in the reservoir is further based on the abundance of recoverable hydrocarbons in the first geological sample material and the second geological sample material.
Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  
Claim 12 should be amended as follows:
12. (Proposed Amendments) The method according to claim 11, wherein the spectrometer is a short-wave infrared (SWIR) spectrometer, a visible-light spectrometer, or a passive gamma spectrometer.
Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
Claim 13 should be amended as follows:
13. (Proposed Amendments) The method according to claim 11, wherein the spectrometer is an imaging spectrometer, a line-scanning spectrometer, or [[point]] a point spectrometer.
Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  
Claim 14 should be amended as follows:
14. (Proposed Amendments) The method according to claim 11, wherein the spectrometer comprises any one of [[prism]] a prism, a diffraction grating, and an interferometer .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, and 14 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites a limitation “the second sensor” in lines 1-2, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.
Claim 9 recites a limitation “the determining” in line 15, which renders the claim indefinite.  There is insufficient antecedent basis for the limitation in the claim.

Claim 14 recites a wherein clause “the spectrometer utilizes any one of prism, diffraction grating, and interferometer acquisition techniques” in lines 1-2, which renders the claim indefinite.  It is unclear whether the wherein clause sets forth an additional structural limitation.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 fails to set forth an additional structural limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 3, 4, and 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 3, 4, and 10, Iwamoto et al. (U. S. Patent No. 7,515,685 B2) disclosed an X-ray fluorescence (XRF) unit that comprises: 
a body (6); and 
a head (7) configured to be removably attached to the body, the head comprising: 
an X-ray emitter (3) positioned to emit X-ray radiation onto a sample material; 
an X-ray fluorescence detector (4) configured to detect X-ray fluorescence emitted from the sample material; and 
Page 12 of 23wherein the head is configured such that X-ray radiation emitted from the X-ray emitter is incident directly on the geological sample material without being transmitted through any solid material between the X- ray emitter and the geological sample material (column4, lines 1-23).
Furthermore, Klein (U. S. Patent No. 7,688,942 B2) disclosed an X-ray fluorescence (XRF) unit that comprises:
a head (10) comprising:
an X-ray emitter (20) positioned to emit X-ray radiation onto a sample material;
an X-ray fluorescence detector (30) configured to detect X-ray fluorescence emitted from the sample material; and
an output port (40) through which helium may be emitted onto the sample (column 3, lines 8-54);
wherein the head is configured such that X-ray radiation emitted from the X-ray emitter is incident directly on the sample material without being transmitted through any solid material between the X- ray emitter and the sample material (column 3, lines 8-54).
However, the prior art failed to disclose or fairly suggested an X-ray fluorescence (XRF) unit as claimed.

Response to Amendment
Applicant’s amendments filed 16 May 2022 with respect to the drawings have been fully considered.  The objections of the drawings have been withdrawn.
Applicant’s amendments filed 16 May 2022 with respect to claims 3, 4, and 10 have been fully considered.  The objections of claims 3, 4, and 10 have been withdrawn.
Applicant’s amendments filed 16 May 2022 with respect to claims 5, 6, and 11-14 have been fully considered.  The objections of claims 5, 6, and 11-14 have been withdrawn.
Applicant’s amendments filed 16 May 2022 with respect to claim 6 have been fully considered.  The rejection of claim 6 under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, has been withdrawn.
Applicant’s amendments filed 16 May 2022 with respect to claims 1, 5-9, and 11-14  have been fully considered.  The rejection of claims 1, 5-9, and 11-14 under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, has been withdrawn.

Response to Arguments
Applicant’s arguments filed 16 May 2022 with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
Applicant’s arguments filed 16 May 2022 with respect to claim 4 have been fully considered and are persuasive.  The objection of claim 4 has been withdrawn.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Allen et al. (U. S. Patent No. 9,057,685 B2) disclosed a sample viscosity and a flow control for heavy samples, and applications of an X-ray analysis thereof.
Eggert (U. S. Patent No. 8,835,857 B2) disclosed a device comprising a radiation detector.
Sackett (U. S. Patent No. 8,787,523 B2) disclosed an X-ray analysis apparatus with a radiation monitoring feature.
Dugas et al. (U. S. Patent No. 8,693,625 B2) disclosed a modification of a dynamic shaping-time in X-ray detectors.
Ohzawa (U. S. Patent No. 8,582,717 B2) disclosed a concentration measuring method and a X-ray fluorescent spectrometer.
Kishida et al. (U. S. Patent No. 8,850,710 B2) disclosed a sample cell for an X-ray fluorescent analysis and a sample-cell assembly instrument.
Grodzins (U. S. Patent No. 8,494,113 B2) disclosed an X-ray fluorescence analyzer with an automated suppression of a sum-peak.
Grodzins (U. S. Patent No. 8,229,064 B2) disclosed a localization of an element of interest by an XRF analysis of different inspection volumes.
Pesce et al. (U. S. Patent No. 8,155,268 B2) disclosed a rapid screening for a compliance of a lead concentration by an X-ray fluorescence (XRF) analysis.
Tannian et al. (U. S. Patent No. 8,064,570 B2) disclosed a hand-held XRF analyzer.
Matoba (U. S. Patent No. 8,000,439 B2) disclosed an X-ray analyzer and an X-ray analysis method.
Yellepeddi et al. (U. S. Patent No. 7,983,386 B2) disclosed an X-ray analysis instrument.
Kharchenko et al. (U. S. Patent No. 7,978,820 B2) disclosed an instrument configured for X-ray diffraction and X-ray fluorescence.
Piorek et al. (U. S. Patent No. 7,916,834 B2) disclosed a small-spot X-ray fluorescence (XRF) analyzer.
Klein (U. S. Patent No. 7,688,942 B2) disclosed an element analysis device.
Matoba (U. S. Patent No. 7,680,248 B2) disclosed an X-ray analyzing apparatus comprising an X-ray tube.
Matoba et al. (U. S. Patent No. 7,634,054 B2) disclosed an X-ray analysis apparatus comprising an X-ray tube.
Matoba (U. S. Patent No. 7,634,053 B2) disclosed an X-ray fluorescent analysis apparatus.
Matoba et al. (U. S. Patent No. 7,627,088 B2) disclosed an X-ray analysis apparatus comprising an X-ray tube.
Boyden et al. (U. S. Patent No. 7,623,625 B2) disclosed a visualization of Compton-scattered X-rays, imaging, or an information-provider with scattering-event locating.
Schramm, Jr. (U. S. Patent No. 7,623,621 B1) disclosed a method and a system for identifying and authenticating an object.
Fukai et al. (U. S. Patent No. 7,587,025 B2) disclosed an X-ray analysis apparatus and an X-ray analysis method.
Iwamoto et al. (U. S. Patent No. 7,515,685 B2) disclosed an X-ray fluorescent analysis method and a device.
Kenning et al. (U. S. Patent No. 7,443,951 B2) disclosed an X-ray fluorescence device.
Connors et al. (U. S. Patent No. 7,430,274 B2) disclosed an XRF analyzer.
Yellepeddi (U. S. Patent No. 7,430,273 B2) disclosed an instrument having X-ray fluorescence and spark-emission spectroscopy analysis capabilities.
Puusaari et al. (U. S. Patent No. 7,409,037 B2) disclosed an X-ray fluorescence analyzer comprising means for producing a lowered pressure and an X-ray fluorescence measurement method.
Grodzins (U. S. Patent No. 7,375,359 B1) disclosed a portable X-ray fluorescence instrument comprising a tapered absorption collar.
Sato et al. (U. S. Patent No. 7,342,995 B2) disclosed an apparatus for estimating a specific polymer crystal.
Sipilä et al. (U. S. Patent No. 7,233,643 B2) disclosed a measurement apparatus and a method for determining a material composition of a sample by combined X-ray fluorescence analysis and a laser-induced breakdown spectroscopy.
Sipilä et al. (U. S. Patent No. 7,065,174 B2) disclosed a measurement arrangement for an X-ray fluorescence analysis.
Kantonen et al. (U. S. Patent No. 7,020,238 B1) disclosed an analyzer device comprising an adapter for performing an X-ray fluorescence analysis on hot surfaces.
Shiota et al. (U. S. Patent No. 6,314,158 B1) disclosed a data processor for X-ray fluorescent spectroscopy.
Tamura (U. S. Patent No. 6,295,333 B1) disclosed an X-ray fluorescent analyzer.
Ohno et al. (U. S. Patent No. 6,052,429 A) disclosed an X-ray analyzing apparatus.
Kuwabara (U. S. Patent No. 5,832,054 A) disclosed an X-ray fluorescent analyzer comprising quickly-evacuatable cover-cases.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884